internal_revenue_service number release date index number ------------------------------------------------------------ --------------------------------- --------------------- --------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi b06 plr-152195-07 date date legend --------------------------------- taxpayer ----------------------------------------------------------- subsidiary state commission date docket year director --------------------------------- ---------- -------------------------------------------------- -------------------------- ---------------------------- ------- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- ------------------------------------------------- dear --------------- this letter responds to the request dated date of taxpayer for a ruling on whether it is a violation of the normalization provisions of the internal_revenue_code the code to reduce the amount of subsidiary’s federal tax expense by a deduction under sec_199 when such deduction is not available to the subsidiary due to a net_operating_loss_carryover the representations set out in your letter follow taxpayer is the parent company of subsidiary an investor-owned regulated_public_utility headquartered in state taxpayer’s business includes generation transmission and distribution of electrical energy within state subsidiary’s regulated utility operations are subject_to the regulatory jurisdiction of commission with regard to its retail rates and certain conditions of service plr-152195-07 on date subsidiary filed an application_for an increase to its service rates with commission that request was captioned as docket commission used a test year to determine the revenue requirements of subsidiary for the test year subsidiary had no federal_income_tax liability due to a net_operating_loss_carryover nol the rules of commission do not permit commission to take an nol into account in determining the federal tax expense component of a regulated entity’s revenue requirements thus in determining subsidiary’s revenue requirements commission calculated subsidiary’s federal tax expense component using pro-forma federal tax_liability an element of this pro-forma calculation was a domestic_production_activities_deduction dpad under sec_199 use of the sec_199 dpad reduces the amount that subsidiary is permitted to recover as federal tax expense from ratepayers and thus reduces rates below the level they would be absent the use of the dpad taxpayer and subsidiary have requested that the service rule that the required use of the sec_199 dpad unavailable to subsidiary due to the presence of an nol to calculate subsidiary’s revenue requirements and thus its rates constitutes a violation of the normalization provisions of the code law and analysis in general normalization is a system of accounting used by regulated public_utilities to reconcile the tax treatment of accelerated_depreciation of public_utility assets with the regulatory treatment of depreciation of assets which allows the utility to recover the cost over the actual_useful_life of the asset under normalization a utility gets the tax_benefit of the investment_tax_credit itc or accelerated_depreciation in the early years and flows that benefit out to ratepayers ratably over the regulatory useful_life of the asset in the form of reduced rates sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 of the code requires the taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference plr-152195-07 sec_168 of the code provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_199 provides in general a deduction of up to percent of a taxpayer’s qualified production activity income qpai qpai is the excess of a taxpayer’s domestic_production_gross_receipts over the expenses allocable to those receipts including depreciation sec_199 provides that receipts from the sale of electricity and natural_gas are included within domestic_production_gross_receipts in the federal energy regulatory commission ferc issued an order entitled guidance order on tax deduction for manufacturing activities under american_jobs_creation_act_of_2004 in that order ferc states that sec_199 will have ratemaking implications only for public_utilities that make jurisdictional sales of electricity at stated cost-based rates and cost-based formula rates income taxes are a cost that is included in virtually all cost-based rates accordingly we expect these public_utilities to appropriately reflect the amounts in future filings to change their cost-based stated rates and cost-based formula rates sec_1 -1 a describes the reach of normalization requirements for public_utility_property as pertaining only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost plr-152195-07 of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items while the sec_199 deduction is calculated in part by reference to depreciation that is possibly greater than regulatory straight-line_depreciation that deduction is not accelerated in early years like depreciation there is no reserve for tax that is created by the utility paying lower taxes using the sec_199 deduction in early years of an asset’s life and paying back that tax reserve to ratepayers over the later years of the assets’ life in short the sec_199 deduction neither fits into the parameters of normalization under the code and regulations nor causes the same type of variance between tax_accounting and regulatory accounting as depreciation the limited reach of normalization extends only to depreciation and its definite predictable effects thus we conclude that it is not a violation of the normalization provisions of the code to require the use of the sec_199 dpad unavailable to subsidiary due to the presence of an nol to calculate subsidiary’s revenue requirements and thus its rates as described above except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above further we do not conclude herein that use of pro forma federal tax_liability in calculating revenue requirements in utility ratemaking is never violative of the normalization provisions of the code we conclude only that the use of the sec_199 dpad as described above does not violate those provisions this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your historically normalization was intended to ensure that with respect to utilities accelerated_depreciation had the effect intended by congress to stimulate the economy by providing incentives for business to invest in assets if public service commissions were permitted to order utilities to pass the benefits of accelerated_depreciation immediately to ratepayers the utility would have no capital to invest in needed equipment basically transforming a business tax_benefit into an individual consumer tax_benefit in this case the historical concerns that led congress to require normalization are not present the sec_199 deduction does take depreciation including accelerated_depreciation into account but the calculation of the deduction results in the opposite of the usual normalization issue the sec_199 deduction is calculated as a percentage of the income from an activity less the deductions allocable to that activity to the extent that accelerated_depreciation is taken into account in a particular year such accelerated_depreciation would reduce the amount of the sec_199 deduction thus increasing the amount of tax to be paid_by the utility and collected from ratepayers plr-152195-07 authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technican reviewer branch passthroughs special industries cc
